Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D dated January 14, 2008 (including amendments thereto) with respect to the Common Stock of Whitney Information Network, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:January 14, 2008 KINGSTOWN CAPITAL PARTNERS LLC By: /s/ Michael Blitzer Michael Blitzer Managing Partner HUDSON STREET CAPITAL MANAGEMENT LLC By: /s/ Guy Shanon Guy Shanon Managing Partner /s/ Michael Blitzer MICHAEL BLITZER /s/ Guy Shanon GUY SHANON
